UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-0 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 – August 31, 2012 Item 1: Reports to Shareholders Annual Report | August 31, 2012 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral ™ Treasury Money Market Fund > For the 12 months ended August 31, 2012, returns for the Vanguard Money Market Funds remained near 0%. > The results can largely be attributed to the Federal Reserve’s monetary policy, which has kept short-term interest rates anchored near zero for more than three years. > While yields are disappointingly low, our money market funds have continued to serve as high-quality, liquid investments for investors with short-term savings goals. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Prime Money Market Fund. 10 Federal Money Market Fund. 34 Admiral Treasury Money Market Fund. 45 About Your Fund’s Expenses. 57 Trustees Approve Advisory Arrangement. 59 Glossary. 60 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in a movie based on Patrick O’Brian’s sea novels, set amid the Napoleonic wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended August 31, 2012 7-Day SEC Total Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.04% 0.04% Institutional Shares 0.11 0.11 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.01% 0.01% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.02% 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, The past 12 months were marked by familiar concerns—the pace of the recovery in the United States, the debt crisis in Europe, and a slowdown in growth in emerging markets. And the response from the Federal Reserve and a number of central banks abroad was familiar as well—further monetary policy action to lower borrowing costs for households and corporations. In this environment of cheap money, returns for the Vanguard Money Market Funds hovered near zero. The Prime Money Market Fund returned 0.04% for Investor Shares, while Institutional Shares, with their lower expense ratio, fared slightly better at 0.11%. Both the Federal and Admiral Treasury Money Market Funds returned 0.01%. Although it’s of little comfort, the funds managed to do better than the average return of 0.00% for their peer groups. As of August 31, 2012, the Prime Money Market Fund’s 7-day SEC yield had inched up to 0.04% from 0.03% a year earlier for Investor Shares and stood unchanged at 0.11% for Institutional Shares. Yields of the Federal and Admiral Treasury Money Market Funds were 0.01% and 0.02%, respectively, compared with 0.01% for both funds a year earlier. (These two funds have been closed to new investors since 2009.) All three money market funds maintained a net asset value of $1 per share, as is expected but not guaranteed. 2 Near the end of the period under review, the Securities and Exchange Commission announced that it would not move ahead at that time with proposed regulatory changes for money market funds. These changes would have gone beyond the significant regulatory improvements the SEC adopted in 2010. Regulators continue to evaluate money market funds, however, and debate about next steps continues. While the regulatory environment may be in flux, that has not affected the high standards for credit quality and liquidity that we have always applied to Vanguard money market funds as we seek to provide a stable and liquid cash-management tool for investors. Bonds continued their march, as yields dropped to record lows Bonds produced solid returns for the period; the broad U.S. taxable market advanced nearly 6% for the 12 months. Long-term U.S. Treasuries were particularly strong as they benefited from the Federal Reserve’s bond-buying program, known as Operation Twist. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment Market Barometer Average Annual Total Returns Periods Ended August 31, 2012 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.78% 6.51% 6.66% Barclays Municipal Bond Index (Broad tax-exempt market) 8.78 7.02 6.24 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.71 Stocks Russell 1000 Index (Large-caps) 17.33% 13.82% 1.47% Russell 2000 Index (Small-caps) 13.40 13.89 1.90 Dow Jones U.S. Total Stock Market Index 16.74 13.87 1.73 MSCI All Country World Index ex USA (International) -1.92 3.64 -3.59 CPI Consumer Price Index 1.69% 2.20% 2.07% 3 officer, has noted, investors shouldn’t be surprised if future results are more modest. As yields tumble, the scope for further declines—and price increases—diminishes. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%, keeping a tight rein on the returns from money market funds and savings accounts. U.S. stocks shook off concerns to produce double-digit returns U.S. stocks generated robust gains, returning nearly 17%. They seemed to get a lift as the U.S. economy continued to grow, albeit at a modest rate, and avoided the “double-dip” recession that some investors had feared. Though European stocks posted strong returns in local-currency terms, this performance was much more modest when converted into U.S. dollars—a result of the dollar’s strengthening against the euro during the 12 months. Signs of slowing economic growth restrained returns for emerging markets and the developed markets of the Pacific region. Questions about the finances of European governments and banks continued to preoccupy investors. Although the situation in Europe is very fluid, Vanguard Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.20% 0.09% 0.28% Federal Money Market Fund 0.20 — 0.19 Admiral Treasury Money Market Fund 0.12 — 0.16 The fund expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2012, the funds’ expense ratios were: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.12%; for the Admiral Treasury Money Market Fund, 0.05%. The expense ratios for the Federal Money Market Fund and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Federal Money Market Fund, 0.16%; for the Admiral Treasury Money Market Fund, 0.10%. Peer groups: For the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Monetary policy keeping a lid on money market returns Signs that global growth was slowing over the past 12 months spurred central banks around the world into action. While China, Brazil, and the European Central Bank cut their interest rates, the Federal Reserve had little room to maneuver given that it has kept the federal funds rate at a target range of 0.00%–0.25% since 2008. However, the Fed announced in January that it was extending the period through which it expects interest rates to remain “exceptionally low” from mid-2013 to late 2014. (It pushed the date out even further—to mid-2015—just after the close of the period under review.) And in June, citing weak economic data as well as “significant downside risks” in global financial markets, the Fed lowered its growth forecast for the U.S. economy and announced it would extend its Operation Twist program until the end of 2012. Through the program, which began in September 2011 and was originally scheduled to end in June, the Fed sells shorter-term Treasuries and buys longer-term ones to drive down longer-term financing costs. Operation Twist, along with sustained demand for longer-term Treasuries as a safe haven in turbulent financial markets, Total Returns Ten Years Ended August 31, 2012 Average Annual Return Prime Money Market Fund Investor Shares 1.88 % Money Market Funds Average 1.45 Money Market Funds Average: Derived from data provided by Lipper Inc. Federal Money Market Fund 1.81 % Government Money Market Funds Average 1.42 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Admiral Treasury Money Market Fund 1.73 % iMoneyNet Money Fund Report’s 100% Treasury Funds Average 1.27 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the funds. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although a money market fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in such a fund. 5 contributed to a flattening of the yield curve during the 12-month period: Yields of Treasuries with maturities of less than 3 years rose slightly, while yields of securities with longer maturities declined (the yield of the 3-month T-bill, for example, rose from 0.01% to 0.09%, while the yield of the 10-year Treasury note fell from 2.22% to 1.56%). With yields low across all money market instruments, returns for all three Vanguard funds hovered near zero. That said, the funds’ advisor, Vanguard (through its Fixed Income Group), continued to seek as much income as possible while maintaining high credit-quality standards. The Prime Money Market Fund had exposure to the debt of foreign banks in the form of commercial paper (a type of unsecured loan) and dollar-denominated certificates of deposit. Because of the ongoing financial troubles in Europe, the advisor had eliminated all of the fund’s direct exposure to European banks by the end of 2011 while increasing its exposure to Australian and Canadian banks of higher credit quality. Altogether, holdings of foreign banks stood at around 19% of the fund’s assets at the end of the 12-month period. Changes in Yields 7-Day SEC Yield August 31, August 31, 2012 2011 Prime Money Market Fund Investor Shares 0.04% 0.03% Institutional Shares 0.11 0.11 Federal Money Market Fund 0.01 0.01 Admiral Treasury Money Market Fund 0.02 0.01 6 The Prime Money Market Fund also had limited exposure to corporate debt as well as to repurchase agreements, which represent very short-term loans of government securities. Looking at a decade of returns paints a brighter picture Short-term interest rates have not always been as low as they are now. Despite near-zero returns for the past several years, the Prime Money Market Fund generated an average annualized return for the past ten years of 1.88% for Investor Shares and 2.04% for Institutional Shares. The Federal and Admiral Treasury Money Market Funds returned 1.81% and 1.73%, respectively, for the same period. On a comparative basis, all three funds performed well, outpacing the average returns of their peer-fund groups. Why have money market funds in your portfolio? We believe that every asset in your portfolio should be there for a reason. With yields from money market funds so low, some investors might be wondering if their money wouldn’t be better off elsewhere. But if you have a short-term savings goal, holding a money market fund in your portfolio can still make sense. Like the yields on other savings vehicles, the yields of the Vanguard Money Market Funds have been disappointing. The funds have nevertheless succeeded in providing savers with a stable, highly liquid place to hold cash for shorter-term needs. These funds invest in high-quality, short-term instruments with the aim of preserving your capital in both stable financial markets and in periods of uncertainty. And they are designed to ensure that your capital is readily available should you need to access it. But not all money market funds are created equal. Our in-house credit analysis has allowed us to avoid some of the recent potholes—in the Prime Money Market Fund, for example, we eliminated direct exposure to French, Italian, and Spanish banks back in December 2010. And preserving liquidity is a central goal, so in periods of market volatility, the advisor will often tilt the Prime Money Market Fund’s allocation toward U.S. Treasury securities, as it did during the financial crisis. For further details on how our money market funds are managed and what role they can play in a portfolio, we invite you to consult a recent Vanguard commentary on that topic, The Buck Stops Here: Vanguard Money Market Funds , available at vanguard.com/research. As always, thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 14, 2012 7 Advisor’s Report With short-term interest rates anchored near zero, returns for the three Vanguard Money Market Funds for the 12 months ended August 31, 2012, ranged from 0.01% for the Federal and Admiral Treasury Money Market Funds to 0.11% for Institutional Shares of the Prime Money Market Fund. During the period, the weak labor market and strains in global financial markets prompted further monetary action from the Federal Reserve. In September 2011, it announced “Operation Twist,” which involves selling short-term U.S. Treasuries and reinvesting the proceeds in longer-dated Treasuries with the aim of driving down financing costs for businesses and consumers. And to aid the mortgage market in particular, the Fed began reinvesting maturing positions in agency debt and agency mortgage-backed securities (MBS) in additional agency MBS. In June 2012, it announced that Operation Twist would continue through the end of the year and that the federal funds target rate was likely to remain extremely low through 2014 rather than through mid-2013, as it had previously indicated (a timetable it extended even further in September). Toward the end of the period, the Securities and Exchange Commission announced that it would not be moving forward for the time being with a number of regulatory changes for money market funds beyond those adopted in 2010. At this time, policymakers and other regulatory bodies continue to debate whether additional changes might be called for. Portfolio adjustments Given the uncertainties in the financial markets and our conservative approach to investing, shifts in the funds’ asset mix during the period were generally not that significant, as they reflected a search for relative value, but only among very high-quality assets. For example, we favored the higher yields of agency securities compared with Treasuries at the beginning of the period, but as the difference in their yields narrowed, we added Treasuries for their liquidity. Similarly, we sought out investment opportunities among foreign banks (in the form of certificates of deposit and commercial paper), but limited our holdings to high-quality Canadian and Australian financial institutions while eliminating all exposure to European banks. More than a dozen global banks, including five centered in the United States, were downgraded by Moody’s Investors Service in June. As the move was largely anticipated, we were able to make adjustments to the Prime Money Market Fund well in advance of the downgrades, avoiding any significant impact to its portfolio. 8 The outlook Short-term interest rates don’t look likely to move higher any time soon. Just after the close of the period under review, the Federal Reserve announced that it was once again pushing out how long it expects to keep the federal funds rate at “exceptionally low levels,” this time until at least mid-2015. The Fed also announced that it would start buying $40 billion of mortgage-backed securities per month, which will certainly provide further support to that segment of the market. The situation in Europe remains a concern. Although European governments have taken significant steps to address some of the liquidity issues in their own marketplace, the conditions that were problematic two years ago are still in place today. We will continue to monitor developments in Europe, but are likely to remain on the sidelines until we see fundamental improvements. We will continue to position the portfolios conservatively, given the level of uncertainty in the markets, which means favoring the credit quality and price stability afforded by U.S. Treasuries and agency securities. David R. Glocke, Principal Vanguard Fixed Income Group September 14, 2012 9 Prime Money Market Fund Fund Profile As of August 31, 2012 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.20% 0.09% 7-Day SEC Yield 0.04% 0.11% Average Weighted Maturity 58 days 58 days Sector Diversification (% of portfolio) Commercial Paper 9.5% Certificates of Deposit 4.9 Yankee/Foreign 26.1 U.S. Treasury Bills 32.8 U.S. Government Agency Obligations 21.3 Repurchase Agreements 0.2 Other 5.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 27, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2012, the expense ratios were 0.16% for Investor Shares and 0.09% for Institutional Shares. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: August 31, 2002, Through August 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Prime Money Market Fund Investor Shares 0.04% 1.01% 1.88% $12,046 Money Market Funds Average 0.00 0.73 1.45 11,543 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.71 1.74 11,882 Money Market Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Prime Money Market Fund Institutional Shares 0.11% 1.13% 2.04% $6,120,361 Institutional Money Market Funds Average 0.05 0.91 1.76 5,951,705 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.71 1.74 5,941,062 See Financial Highlights for dividend information. 11 Prime Money Market Fund Fiscal-Year Total Returns (%): August 31, 2002, Through August 31, 2012 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2003 1.12 % 0.60% 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 7-day SEC yield (8/31/2012): 0.04% Money Market Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns: Periods Ended June 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.03% 1.18% 1.91% Institutional Shares 10/3/1989 0.10 1.31 2.07 12 Prime Money Market Fund Financial Statements Statement of Net Assets As of August 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (54.1%) 2 Fannie Mae Discount Notes 0.160% 9/4/12 74,000 73,999 2 Fannie Mae Discount Notes 0.160% 9/5/12 50,000 49,999 2 Fannie Mae Discount Notes 0.130% 9/12/12 50,000 49,998 2 Fannie Mae Discount Notes 0.130% 9/19/12 160,000 159,990 2 Fannie Mae Discount Notes 0.130% 9/26/12 71,000 70,994 2 Fannie Mae Discount Notes 0.160% 10/3/12 107,000 106,985 2 Fannie Mae Discount Notes 0.130%–0.140% 10/10/12 151,000 150,978 2 Fannie Mae Discount Notes 0.136% 10/31/12 59,000 58,987 2 Fannie Mae Discount Notes 0.130%–0.135% 11/7/12 338,303 338,219 2 Fannie Mae Discount Notes 0.130% 11/14/12 82,500 82,478 2 Fannie Mae Discount Notes 0.160% 2/6/13 99,400 99,330 3 Federal Home Loan Bank Discount Notes 0.130%–0.160% 9/5/12 81,454 81,453 3 Federal Home Loan Bank Discount Notes 0.125% 9/7/12 331,500 331,493 3 Federal Home Loan Bank Discount Notes 0.125%–0.130% 9/12/12 476,100 476,081 3 Federal Home Loan Bank Discount Notes 0.135% 9/14/12 192,000 191,991 3 Federal Home Loan Bank Discount Notes 0.130%–0.160% 9/19/12 311,000 310,980 3 Federal Home Loan Bank Discount Notes 0.130% 9/21/12 670,250 670,202 3 Federal Home Loan Bank Discount Notes 0.125%–0.130% 9/26/12 1,195,000 1,194,893 3 Federal Home Loan Bank Discount Notes 0.130% 9/28/12 158,500 158,484 3 Federal Home Loan Bank Discount Notes 0.134% 10/3/12 1,050,000 1,049,875 3 Federal Home Loan Bank Discount Notes 0.140% 10/10/12 1,103,900 1,103,733 3 Federal Home Loan Bank Discount Notes 0.140%–0.145% 10/12/12 307,000 306,950 3 Federal Home Loan Bank Discount Notes 0.130%–0.140% 10/17/12 208,305 208,269 3 Federal Home Loan Bank Discount Notes 0.130% 10/19/12 1,335,215 1,334,984 3 Federal Home Loan Bank Discount Notes 0.128%–0.130% 11/7/12 723,600 723,426 3 Federal Home Loan Bank Discount Notes 0.137%–0.140% 11/9/12 499,050 498,919 3 Federal Home Loan Bank Discount Notes 0.135%–0.140% 11/14/12 467,200 467,067 3 Federal Home Loan Bank Discount Notes 0.130% 11/16/12 150,400 150,359 3 Federal Home Loan Bank Discount Notes 0.130% 11/21/12 401,300 401,183 3 Federal Home Loan Bank Discount Notes 0.130% 11/23/12 703,726 703,515 3 Federal Home Loan Bank Discount Notes 0.130% 11/28/12 250,000 249,920 3 Federal Home Loan Bank Discount Notes 0.160% 2/22/13 350,000 349,729 Federal Home Loan Mortgage Corp. 0.194% 2/4/13 1,000,000 999,782 Federal Home Loan Mortgage Corp. 0.197% 3/21/13 907,000 906,747 Federal Home Loan Mortgage Corp. 0.194% 5/6/13 980,000 979,681 Federal Home Loan Mortgage Corp. 0.195% 6/3/13 950,000 949,711 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Federal Home Loan Mortgage Corp. 0.188% 6/17/13 83,000 82,967 Federal National Mortgage Assn. 0.268% 9/17/12 988,000 987,991 Federal National Mortgage Assn. 0.258% 11/23/12 1,772,795 1,772,673 Federal National Mortgage Assn. 0.267% 12/20/12 494,500 494,470 Federal National Mortgage Assn. 0.266% 12/28/12 219,000 218,986 Federal National Mortgage Assn. 0.229% 8/12/13 1,000,000 999,713 Federal National Mortgage Assn. 0.213% 11/8/13 1,250,000 1,249,551 Federal National Mortgage Assn. 0.210% 11/14/13 1,000,000 999,643 2 Freddie Mac Discount Notes 0.140%–0.160% 9/4/12 314,968 314,964 2 Freddie Mac Discount Notes 0.130%–0.150% 9/10/12 199,000 198,993 2 Freddie Mac Discount Notes 0.130%–0.160% 9/17/12 373,077 373,055 2 Freddie Mac Discount Notes 0.160% 9/24/12 90,000 89,991 2 Freddie Mac Discount Notes 0.160% 10/3/12 20,590 20,587 2 Freddie Mac Discount Notes 0.140% 10/9/12 200,000 199,970 2 Freddie Mac Discount Notes 0.135% 10/11/12 42,000 41,994 2 Freddie Mac Discount Notes 0.130% 10/25/12 84,300 84,284 2 Freddie Mac Discount Notes 0.140% 11/13/12 125,000 124,964 2 Freddie Mac Discount Notes 0.130% 11/26/12 125,429 125,390 United States Treasury Bill 0.100%–0.135% 9/6/12 1,636,500 1,636,473 United States Treasury Bill 0.085%–0.090% 9/13/12 1,118,649 1,118,623 United States Treasury Bill 0.150% 9/27/12 1,950,000 1,949,789 United States Treasury Bill 0.140% 10/4/12 2,725,000 2,724,650 United States Treasury Bill 0.150% 10/11/12 2,500,000 2,499,583 United States Treasury Bill 0.111% 10/18/12 300,000 299,956 United States Treasury Bill 0.108%–0.110% 10/25/12 331,699 331,644 United States Treasury Bill 0.105%–0.150% 11/1/12 1,270,000 1,269,711 United States Treasury Bill 0.084%–0.107% 11/8/12 600,000 599,922 United States Treasury Bill 0.133%–0.150% 11/15/12 2,525,000 2,524,250 United States Treasury Bill 0.105%–0.147% 11/23/12 2,792,562 2,791,727 United States Treasury Bill 0.141%–0.146% 11/29/12 1,292,000 1,291,543 United States Treasury Bill 0.130% 12/6/12 155,000 154,947 United States Treasury Bill 0.140%–0.141% 12/13/12 1,800,000 1,799,277 United States Treasury Bill 0.146%–0.148% 12/20/12 800,000 799,640 United States Treasury Bill 0.145%–0.153% 12/27/12 1,900,000 1,899,080 United States Treasury Bill 0.147%–0.148% 1/10/13 564,405 564,102 United States Treasury Bill 0.140%–0.153% 1/17/13 2,000,000 1,998,873 United States Treasury Bill 0.140%–0.141% 1/24/13 1,450,000 1,449,177 United States Treasury Bill 0.146%–0.147% 1/31/13 1,490,000 1,489,078 United States Treasury Bill 0.138%–0.142% 2/7/13 1,800,000 1,798,885 United States Treasury Bill 0.145% 2/14/13 400,000 399,732 United States Treasury Bill 0.144%–0.145% 2/21/13 1,600,000 1,598,887 United States Treasury Note/Bond 1.375% 9/15/12 500,000 500,242 United States Treasury Note/Bond 4.250% 9/30/12 1,454,000 1,458,745 United States Treasury Note/Bond 1.375% 10/15/12 350,000 350,514 United States Treasury Note/Bond 0.375% 10/31/12 477,000 477,174 United States Treasury Note/Bond 1.375% 11/15/12 450,000 451,116 United States Treasury Note/Bond 4.000% 11/15/12 250,000 251,967 United States Treasury Note/Bond 0.500% 11/30/12 200,000 200,167 United States Treasury Note/Bond 3.875% 2/15/13 900,000 915,123 Total U.S. Government and Agency Obligations (Cost $62,016,167) Commercial Paper (21.7%) Bank Holding Company (0.2%) PNC Bank NA 0.210% 12/3/12 217,000 216,882 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Finance—Auto (1.6%) American Honda Finance Corp. 0.180%–0.190% 9/21/12 192,000 191,980 American Honda Finance Corp. 0.190% 9/24/12 114,500 114,486 American Honda Finance Corp. 0.190% 10/9/12 47,000 46,991 American Honda Finance Corp. 0.190% 10/18/12 89,400 89,378 American Honda Finance Corp. 0.190% 10/22/12 87,350 87,326 5 BMW US Capital LLC 0.170% 9/10/12 24,500 24,499 5 BMW US Capital LLC 0.170% 9/13/12 161,000 160,991 5 BMW US Capital LLC 0.170% 9/18/12 118,000 117,990 5 BMW US Capital LLC 0.200% 11/21/12 23,000 22,990 5 BMW US Capital LLC 0.200% 11/29/12 25,000 24,988 Toyota Motor Credit Corp. 0.381% 10/2/12 26,250 26,241 Toyota Motor Credit Corp. 0.381% 10/9/12 168,000 167,933 Toyota Motor Credit Corp. 0.371% 10/15/12 31,500 31,486 Toyota Motor Credit Corp. 0.401% 11/13/12 51,000 50,959 Toyota Motor Credit Corp. 0.401% 11/14/12 137,500 137,387 Toyota Motor Credit Corp. 0.321% 12/10/12 225,000 224,800 Toyota Motor Credit Corp. 0.321% 12/13/12 194,000 193,822 Toyota Motor Credit Corp. 0.341% 2/19/13 45,750 45,676 Toyota Motor Credit Corp. 0.341% 2/20/13 112,500 112,317 Finance—Other (5.3%) 5 Chariot Funding LLC 0.220% 11/14/12 46,000 45,979 5 Chariot Funding LLC 0.220% 11/15/12 39,000 38,982 General Electric Capital Corp. 0.210% 9/26/12 392,000 391,943 General Electric Capital Corp. 0.240% 10/29/12 39,000 38,985 General Electric Capital Corp. 0.180% 11/2/12 172,000 171,947 General Electric Capital Corp. 0.180% 11/5/12 172,000 171,944 General Electric Capital Corp. 0.180% 11/7/12 117,600 117,561 General Electric Capital Corp. 0.180% 11/8/12 157,000 156,947 General Electric Capital Corp. 0.180% 11/13/12 194,000 193,929 General Electric Capital Corp. 0.180% 11/29/12 344,000 343,847 5 Jupiter Securitization Co. LLC 0.220% 11/14/12 100,000 99,955 5 Jupiter Securitization Co. LLC 0.220% 11/16/12 78,000 77,964 5 Old Line Funding LLC 0.200% 9/10/12 72,048 72,044 5 Old Line Funding LLC 0.200%–0.210% 9/17/12 64,500 64,494 5 Old Line Funding LLC 0.200% 9/24/12 79,000 78,990 5 Old Line Funding LLC 0.200% 9/25/12 96,500 96,487 5 Old Line Funding LLC 0.210% 10/1/12 138,000 137,976 5 Old Line Funding LLC 0.210% 10/15/12 202,500 202,448 5 Old Line Funding LLC 0.200% 10/18/12 106,000 105,972 5 Old Line Funding LLC 0.200% 10/22/12 213,400 213,340 5 Old Line Funding LLC 0.200%–0.210% 10/23/12 194,200 194,143 5 Old Line Funding LLC 0.200% 10/25/12 28,912 28,903 5 Old Line Funding LLC 0.200% 10/29/12 79,850 79,824 5 Old Line Funding LLC 0.200% 11/2/12 38,000 37,987 5 Old Line Funding LLC 0.200% 11/5/12 58,000 57,979 5 Old Line Funding LLC 0.200% 11/7/12 36,250 36,237 5 Old Line Funding LLC 0.200% 11/8/12 129,682 129,633 5 Old Line Funding LLC 0.200% 11/13/12 117,000 116,953 5 Old Line Funding LLC 0.200% 11/14/12 180,000 179,926 5 Old Line Funding LLC 0.200% 11/15/12 106,000 105,956 5 Old Line Funding LLC 0.200% 11/19/12 39,000 38,983 5 Old Line Funding LLC 0.200% 11/20/12 94,000 93,958 5 Old Line Funding LLC 0.200% 11/21/12 32,289 32,274 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Old Line Funding LLC 0.200% 11/27/12 58,000 57,972 5 Old Line Funding LLC 0.200% 11/29/12 39,000 38,981 5 Straight-A Funding LLC 0.180% 9/4/12 57,500 57,499 5 Straight-A Funding LLC 0.180% 9/6/12 8,000 8,000 5 Straight-A Funding LLC 0.180% 9/10/12 14,000 13,999 5 Straight-A Funding LLC 0.180% 9/12/12 15,750 15,749 5 Straight-A Funding LLC 0.180% 9/18/12 10,726 10,725 5 Straight-A Funding LLC 0.180% 9/24/12 78,000 77,991 5 Straight-A Funding LLC 0.180% 9/24/12 171,000 170,980 5 Straight-A Funding LLC 0.180% 9/24/12 37,000 36,996 5 Straight-A Funding LLC 0.180% 9/25/12 15,026 15,024 5 Straight-A Funding LLC 0.180% 9/25/12 15,000 14,998 5 Straight-A Funding LLC 0.180% 9/26/12 41,892 41,887 5 Straight-A Funding LLC 0.180% 10/1/12 15,028 15,026 5 Straight-A Funding LLC 0.180% 10/1/12 153,180 153,157 5 Straight-A Funding LLC 0.180% 10/2/12 39,000 38,994 5 Straight-A Funding LLC 0.180% 10/2/12 57,500 57,491 5 Straight-A Funding LLC 0.180% 10/2/12 50,000 49,992 5 Straight-A Funding LLC 0.180% 10/3/12 113,500 113,482 5 Straight-A Funding LLC 0.180% 10/4/12 56,661 56,652 5 Straight-A Funding LLC 0.180% 10/5/12 45,381 45,373 5 Straight-A Funding LLC 0.180% 10/5/12 21,000 20,996 5 Straight-A Funding LLC 0.180% 10/9/12 50,000 49,991 5 Straight-A Funding LLC 0.180% 10/9/12 62,500 62,488 5 Straight-A Funding LLC 0.180% 10/9/12 25,055 25,050 5 Straight-A Funding LLC 0.180% 10/10/12 10,000 9,998 5 Straight-A Funding LLC 0.180% 10/10/12 10,751 10,749 5 Straight-A Funding LLC 0.180% 10/10/12 32,390 32,384 5 Straight-A Funding LLC 0.180% 10/11/12 64,056 64,043 5 Straight-A Funding LLC 0.180% 10/12/12 156,200 156,168 5 Straight-A Funding LLC 0.180% 10/16/12 39,000 38,991 5 Straight-A Funding LLC 0.180% 10/17/12 94,000 93,978 5 Straight-A Funding LLC 0.180% 10/18/12 20,000 19,995 5 Straight-A Funding LLC 0.180% 10/18/12 77,800 77,782 5 Straight-A Funding LLC 0.180% 10/22/12 24,018 24,012 5 Straight-A Funding LLC 0.180% 10/23/12 38,000 37,990 5 Straight-A Funding LLC 0.180% 10/23/12 9,657 9,654 5 Straight-A Funding LLC 0.180% 10/26/12 15,000 14,996 5 Straight-A Funding LLC 0.180% 10/26/12 14,040 14,036 5 Straight-A Funding LLC 0.180% 10/29/12 100,058 100,029 5 Straight-A Funding LLC 0.180% 10/30/12 20,000 19,994 5 Straight-A Funding LLC 0.180% 11/1/12 28,324 28,315 5 Straight-A Funding LLC 0.180% 11/2/12 56,000 55,983 5 Straight-A Funding LLC 0.180% 11/5/12 10,000 9,997 5 Straight-A Funding LLC 0.180% 11/8/12 10,057 10,054 5 Straight-A Funding LLC 0.180% 11/28/12 39,000 38,983 Foreign Banks (5.6%) 5 Australia & New Zealand Banking Group, Ltd. 0.295% 11/8/12 113,000 112,937 Australia & New Zealand Banking Group, Ltd. 0.268% 11/19/12 250,000 249,997 5 Australia & New Zealand Banking Group, Ltd. 0.290% 3/1/13 247,000 246,640 5 Commonwealth Bank of Australia 0.341% 9/4/12 288,250 288,242 5 Commonwealth Bank of Australia 0.341% 9/6/12 100,000 99,995 Commonwealth Bank of Australia 0.290% 10/10/12 390,000 390,000 Commonwealth Bank of Australia 0.289% 10/11/12 391,000 391,000 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Commonwealth Bank of Australia 0.287% 10/18/12 400,000 400,000 Commonwealth Bank of Australia 0.287% 11/19/12 396,000 396,000 Commonwealth Bank of Australia 0.287% 11/21/12 81,000 81,000 5 Commonwealth Bank of Australia 0.300% 2/25/13 86,600 86,472 5 Commonwealth Bank of Australia 0.300% 2/28/13 592,000 591,112 Westpac Banking Corp. 0.286% 9/26/12 438,000 438,000 Westpac Banking Corp. 0.296% 10/2/12 786,000 786,000 Westpac Banking Corp. 0.289% 10/11/12 359,000 359,000 Westpac Banking Corp. 0.288% 10/17/12 318,000 318,000 Westpac Banking Corp. 0.276% 11/2/12 193,000 193,000 Westpac Banking Corp. 0.336% 2/1/13 335,000 335,000 Westpac Banking Corp. 0.336% 2/4/13 597,000 597,000 5 Westpac Banking Corp. 0.300% 2/26/13 24,000 23,964 Foreign Governments (0.7%) 5 Hydro-Quebec 0.170% 10/29/12 77,000 76,979 Province of Ontario 0.170% 10/29/12 13,000 12,996 Province of Ontario 0.170% 10/31/12 114,960 114,927 Province of Ontario 0.170% 11/7/12 25,000 24,992 Province of Ontario 0.170% 11/9/12 26,000 25,992 Province of Ontario 0.170% 11/19/12 55,500 55,479 Province of Ontario 0.200% 12/20/12 58,000 57,965 5 Quebec 0.180% 10/18/12 22,000 21,995 5 Quebec 0.180% 10/22/12 66,000 65,983 5 Quebec 0.180% 10/23/12 69,000 68,982 5 Quebec 0.180% 10/29/12 98,500 98,471 5 Quebec 0.180% 10/30/12 59,000 58,983 5 Quebec 0.180% 11/1/12 85,000 84,974 5 Quebec 0.180% 11/19/12 28,000 27,989 Foreign Industrial (5.6%) 5 Nestle Capital Corp. 0.291% 10/9/12 666,000 665,796 5 Nestle Capital Corp. 0.291% 10/16/12 50,000 49,982 5 Nestle Capital Corp. 0.291% 10/17/12 98,000 97,964 5 Nestle Capital Corp. 0.301% 10/26/12 247,500 247,387 5 Nestle Capital Corp. 0.260% 3/4/13 496,000 495,341 5 Nestle Capital Corp. 0.260% 3/12/13 495,000 494,314 Nestle Finance International Ltd. 0.291% 10/12/12 153,000 152,949 Nestle Finance International Ltd. 0.291% 10/15/12 150,000 149,947 Nestle Finance International Ltd. 0.301% 10/26/12 45,000 44,979 Nestle Finance International Ltd. 0.301% 11/1/12 97,000 96,951 Nestle Finance International Ltd. 0.265% 3/25/13 244,000 243,632 Nestle Finance International Ltd. 0.265% 3/26/13 376,000 375,430 Nestle Finance International Ltd. 0.265% 4/1/13 296,000 295,538 5 Novartis Securities Investment Ltd. 0.180% 9/4/12 24,000 24,000 5 Novartis Securities Investment Ltd. 0.180% 9/5/12 74,900 74,898 5 Novartis Securities Investment Ltd. 0.180% 9/6/12 59,000 58,998 5 Novartis Securities Investment Ltd. 0.180% 9/10/12 98,000 97,996 5 Novartis Securities Investment Ltd. 0.180% 9/11/12 112,500 112,494 5 Novartis Securities Investment Ltd. 0.180% 9/12/12 31,500 31,498 5 Novartis Securities Investment Ltd. 0.180% 9/14/12 82,000 81,995 5 Sanofi 0.190% 9/6/12 80,000 79,998 5 Sanofi 0.190% 9/26/12 199,000 198,974 5 Sanofi 0.200% 9/27/12 248,000 247,964 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Siemens Capital Co. LLC 0.200% 9/10/12 1,137,000 1,136,943 5 Total Capital Canada Ltd. 0.320% 9/14/12 236,000 235,973 5 Total Capital Canada Ltd. 0.180% 10/19/12 112,000 111,973 5 Total Capital Canada Ltd. 0.255% 10/26/12 49,000 48,981 5 Total Capital Canada Ltd. 0.180% 11/21/12 164,750 164,683 5 Total Capital Canada Ltd. 0.220% 10/10/12 141,000 140,966 5 Total Capital Canada Ltd. 0.280% 12/12/12 146,000 145,884 Toyota Credit Canada Inc. 0.351% 9/24/12 49,500 49,489 Toyota Credit Canada Inc. 0.190% 10/25/12 19,000 18,995 Toyota Credit Canada Inc. 0.300% 1/9/13 19,500 19,479 Industrial (2.7%) General Electric Co. 0.170%–0.190% 9/26/12 863,000 862,889 General Electric Co. 0.170%–0.190% 9/27/12 335,000 334,955 General Electric Co. 0.280% 2/20/13 99,000 98,868 5 Procter & Gamble Co. 0.150% 9/10/12 250,000 249,991 5 The Coca-Cola Co. 0.200% 9/17/12 160,000 159,986 5 The Coca-Cola Co. 0.190% 9/21/12 19,750 19,748 5 The Coca-Cola Co. 0.190% 9/24/12 37,500 37,495 5 The Coca-Cola Co. 0.190% 9/25/12 39,000 38,995 5 The Coca-Cola Co. 0.220% 10/4/12 29,500 29,494 5 The Coca-Cola Co. 0.220% 10/5/12 24,000 23,995 5 The Coca-Cola Co. 0.220% 10/10/12 40,750 40,740 5 The Coca-Cola Co. 0.220% 10/11/12 79,000 78,981 5 The Coca-Cola Co. 0.200% 10/16/12 39,000 38,990 5 The Coca-Cola Co. 0.210% 10/19/12 62,500 62,483 5 The Coca-Cola Co. 0.210% 10/22/12 55,000 54,984 5 The Coca-Cola Co. 0.210% 10/24/12 143,500 143,456 5 The Coca-Cola Co. 0.190%–0.210% 10/25/12 151,950 151,906 5 The Coca-Cola Co. 0.190% 10/26/12 116,900 116,866 5 The Coca-Cola Co. 0.190% 10/29/12 65,000 64,980 5 The Coca-Cola Co. 0.200% 11/8/12 15,000 14,994 5 The Coca-Cola Co. 0.200% 11/9/12 147,000 146,944 5 The Coca-Cola Co. 0.200% 11/19/12 77,000 76,966 5 The Coca-Cola Co. 0.180% 11/29/12 118,050 117,997 5 The Coca-Cola Co. 0.180% 12/4/12 100,000 99,953 5 The Coca-Cola Co. 0.180% 12/5/12 25,000 24,988 Total Commercial Paper (Cost $24,925,337) Certificates of Deposit (18.6%) Domestic Banks (4.8%) Branch Banking & Trust Co. 0.190% 9/25/12 236,250 236,250 Branch Banking & Trust Co. 0.190% 10/1/12 157,500 157,500 Branch Banking & Trust Co. 0.190% 10/9/12 118,000 118,000 Branch Banking & Trust Co. 0.190% 10/10/12 236,500 236,500 Branch Banking & Trust Co. 0.190% 10/17/12 500,000 500,000 State Street Bank & Trust Co. 0.250% 9/17/12 435,000 435,000 State Street Bank & Trust Co. 0.190% 10/10/12 306,000 306,000 State Street Bank & Trust Co. 0.190% 10/16/12 792,000 792,000 State Street Bank & Trust Co. 0.190% 10/17/12 985,000 985,000 State Street Bank & Trust Co. 0.180% 10/29/12 496,000 496,000 State Street Bank & Trust Co. 0.180% 11/1/12 232,000 232,000 Wells Fargo Bank NA 0.200% 9/17/12 1,000,000 1,000,000 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Eurodollar Certificates of Deposit (6.0%) Australia & New Zealand Banking Group, Ltd. 0.350% 10/19/12 550,000 550,000 Australia & New Zealand Banking Group, Ltd. 0.330% 10/25/12 198,000 198,000 Australia & New Zealand Banking Group, Ltd. 0.330% 10/29/12 125,000 125,000 Australia & New Zealand Banking Group, Ltd. 0.320% 10/30/12 250,000 250,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/2/12 173,000 173,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/5/12 99,000 99,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/5/12 225,000 225,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/9/12 94,000 94,000 Australia & New Zealand Banking Group, Ltd. 0.300% 11/16/12 399,000 399,000 4 Australia & New Zealand Banking Group, Ltd. 0.326% 1/25/13 335,000 335,000 4 Australia & New Zealand Banking Group, Ltd. 0.340% 2/11/13 260,000 260,000 Commonwealth Bank of Australia 0.335% 2/15/13 500,000 500,000 Commonwealth Bank of Australia 0.310% 2/22/13 500,000 500,000 4 National Australia Bank Ltd. 0.345% 9/27/12 1,000,000 1,000,000 National Australia Bank Ltd. 0.345% 10/25/12 450,000 450,000 4 National Australia Bank Ltd. 0.300% 10/29/12 533,000 533,000 4 National Australia Bank Ltd. 0.329% 2/13/13 1,250,000 1,250,000 Yankee Certificates of Deposit (7.8%) Bank of Montreal (Chicago Branch) 0.210% 10/3/12 508,000 508,000 Bank of Montreal (Chicago Branch) 0.210% 10/5/12 624,000 624,000 Bank of Montreal (Chicago Branch) 0.210% 10/9/12 165,000 165,000 Bank of Montreal (Chicago Branch) 0.180% 10/23/12 100,000 100,000 Bank of Montreal (Chicago Branch) 0.180% 11/5/12 390,000 390,000 Bank of Montreal (Chicago Branch) 0.190% 11/14/12 495,000 495,000 4 Bank of Nova Scotia (Houston Branch) 0.305% 10/3/12 418,000 418,000 4 Bank of Nova Scotia (Houston Branch) 0.276% 10/29/12 390,000 389,993 4 Bank of Nova Scotia (Houston Branch) 0.273% 11/8/12 1,000,000 1,000,000 Bank of Nova Scotia (Houston Branch) 0.290% 11/9/12 595,000 594,995 Bank of Nova Scotia (Houston Branch) 0.290% 11/19/12 452,000 452,000 Bank of Nova Scotia (Houston Branch) 0.270% 12/5/12 99,000 99,018 4 Bank of Nova Scotia (Houston Branch) 0.309% 1/14/13 100,000 100,000 Toronto Dominion Bank (New York Branch) 0.280% 10/29/12 453,000 453,000 Toronto Dominion Bank (New York Branch) 0.280% 11/1/12 234,000 234,000 Toronto Dominion Bank (New York Branch) 0.280% 11/5/12 555,000 555,000 Toronto Dominion Bank (New York Branch) 0.300% 12/26/12 285,000 285,000 Toronto Dominion Bank (New York Branch) 0.300% 1/18/13 295,000 295,000 4 Toronto Dominion Bank (New York Branch) 0.443% 2/4/13 34,000 34,012 Toronto Dominion Bank (New York Branch) 0.290% 2/7/13 695,000 695,000 Toronto Dominion Bank (New York Branch) 0.300% 2/15/13 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.300% 2/20/13 150,000 150,000 4 Westpac Banking Corp. (New York Branch) 0.276% 11/2/12 382,000 382,000 Total Certificates of Deposit (Cost $21,354,268) Repurchase Agreements (0.2%) Goldman Sachs & Co. (Dated 8/31/12, Repurchase Value $33,879,000, collateralized by Federal Home Loan Mortgage Corp. 2.000%, 8/25/16) 0.190% 9/4/12 33,878 33,878 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) JP Morgan Securities LLC (Dated 8/31/12, Repurchase Value $94,002,000, collateralized by U.S. Treasury Note/Bond 0.250%, 8/31/14) 0.180% 9/4/12 94,000 94,000 RBC Capital Markets LLC (Dated 8/31/12, Repurchase Value $47,001,000, collateralized by U.S. Treasury Note/Bond 1.875%, 9/30/17) 0.150% 9/4/12 47,000 47,000 TD Securities (USA) LLC Dated 8/31/12, Repurchase Value $59,001,000, collateralized by U.S. Treasury Bill 0.000%, 9/17/12) 0.170% 9/4/12 59,000 59,000 Total Repurchase Agreements (Cost $233,878) Shares Money Market Fund (1.4%) 6 Vanguard Municipal Cash Management Fund (Cost $1,650,717) 0.155% 1,650,716,555 1,650,717 Face Amount ($000) Tax-Exempt Municipal Bonds (3.3%) 7 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.150% 9/7/12 11,900 11,900 7 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.150% 9/7/12 15,700 15,700 7 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.200% 9/7/12 19,500 19,500 7 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.170% 9/7/12 13,400 13,400 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 9/7/12 35,955 35,955 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 9/7/12 38,715 38,715 7 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.140% 9/7/12 79,000 79,000 7 Bi-State Development Agency of the Missouri-Illinois Metropolitan District Revenue VRDO 0.200% 9/7/12 29,800 29,800 7 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.170% 9/7/12 16,015 16,015 7 Buffalo NY Municipal Water System Revenue VRDO 0.150% 9/7/12 11,700 11,700 7 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/12 17,100 17,100 7 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.170% 9/7/12 20,915 20,915 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.170% 9/7/12 8,300 8,300 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.160% 9/7/12 11,900 11,900 7 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 9/7/12 22,100 22,100 7 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.150% 9/7/12 9,700 9,700 7 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.190% 9/7/12 27,500 27,500 7 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.160% 9/7/12 23,500 23,500 7 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.170% 9/7/12 11,200 11,200 7 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.140% 9/7/12 10,000 10,000 7 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 9/7/12 17,725 17,725 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.150% 9/7/12 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 9/7/12 62,150 62,150 7 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 9/7/12 76,100 76,100 7 District of Columbia Revenue (Georgetown University) VRDO 0.170% 9/7/12 7,575 7,575 7 District of Columbia Revenue (Georgetown University) VRDO 0.170% 9/7/12 17,200 17,200 7 District of Columbia Revenue (Washington Drama Society) VRDO 0.200% 9/7/12 20,160 20,160 7 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.170% 9/7/12 10,600 10,600 7 Greenville County SC Hospital System Revenue VRDO 0.150% 9/7/12 13,000 13,000 7 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.180% 9/7/12 12,255 12,255 7 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.160% 9/7/12 42,000 42,000 7 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.190% 9/7/12 42,500 42,500 7 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 9/7/12 14,900 14,900 7 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 9/7/12 29,205 29,205 7 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.170% 9/7/12 16,300 16,300 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 7 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.170% 9/7/12 31,905 31,905 7 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.190% 9/7/12 43,000 43,000 7 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.180% 9/7/12 17,075 17,075 7 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.180% 9/7/12 12,500 12,500 7 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.170% 9/7/12 14,400 14,400 7 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.180% 9/7/12 22,790 22,790 7 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.180% 9/7/12 39,340 39,340 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 9/7/12 15,075 15,075 7 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.130% 9/7/12 25,035 25,035 7 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.180% 9/7/12 17,200 17,200 7 Los Angeles CA Wastewater System Revenue VRDO 0.160% 9/7/12 9,135 9,135 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.140% 9/7/12 18,855 18,855 7 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.170% 9/7/12 11,650 11,650 7 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.180% 9/7/12 15,130 15,130 7 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.160% 9/7/12 29,765 29,765 7 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.160% 9/7/12 40,000 40,000 7 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.150% 9/7/12 16,000 16,000 7 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.160% 9/7/12 21,900 21,900 7 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 9/7/12 20,015 20,015 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.160% 9/7/12 19,320 19,320 7 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.150% 9/7/12 25,350 25,350 7 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.180% 9/7/12 12,700 12,700 7 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.170% 9/7/12 32,595 32,595 7 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.190% 9/7/12 21,800 21,800 22 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 7 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.150% 9/7/12 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.160% 9/7/12 18,000 18,000 7 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.160% 9/7/12 83,275 83,275 7 Nassau NY Health Care Corp. VRDO 0.170% 9/7/12 15,000 15,000 7 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.200% 9/7/12 19,600 19,600 7 New York City NY GO VRDO 0.150% 9/7/12 29,825 29,825 7 New York City NY GO VRDO 0.160% 9/7/12 15,800 15,800 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.140% 9/7/12 39,505 39,505 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.140% 9/7/12 21,980 21,980 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.170% 9/7/12 68,100 68,100 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.170% 9/7/12 32,500 32,500 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.170% 9/7/12 31,300 31,300 7 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.170% 9/7/12 14,435 14,435 7 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.160% 9/7/12 71,500 71,500 7 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.140% 9/7/12 20,500 20,500 7 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.180% 9/7/12 42,300 42,300 7 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.170% 9/7/12 95,990 95,990 7 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.180% 9/7/12 17,300 17,300 7 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 9/7/12 61,500 61,500 7 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 9/7/12 37,935 37,935 7 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.180% 9/7/12 12,800 12,800 7 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.180% 9/7/12 11,625 11,625 7 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.180% 9/7/12 31,845 31,845 7 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.190% 9/7/12 15,000 15,000 23 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 7 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.170% 9/7/12 24,500 24,500 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.150% 9/7/12 25,000 25,000 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.150% 9/7/12 38,000 38,000 7 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 9/7/12 21,875 21,875 7 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.190% 9/7/12 11,100 11,100 7 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.190% 9/7/12 10,950 10,950 7 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.160% 9/7/12 40,000 40,000 7 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.170% 9/7/12 27,500 27,500 7 Oakland University of Michigan Revenue VRDO 0.160% 9/7/12 8,600 8,600 7 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.180% 9/7/12 11,100 11,100 7 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.180% 9/7/12 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.160% 9/7/12 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.160% 9/7/12 6,600 6,600 7 Piedmont SC Municipal Power Agency Revenue VRDO 0.180% 9/7/12 16,000 16,000 7 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.150% 9/7/12 20,890 20,890 7 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.170% 9/7/12 9,365 9,365 7 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.180% 9/7/12 12,745 12,745 7 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.160% 9/7/12 16,500 16,500 7 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.180% 9/7/12 22,000 22,000 7 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.150% 9/7/12 29,600 29,600 7 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.150% 9/7/12 23,700 23,700 7 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.150% 9/7/12 22,100 22,100 7 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.150% 9/7/12 20,500 20,500 7 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 9/7/12 14,000 14,000 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.160% 9/7/12 28,000 28,000 24 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.170% 9/7/12 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 9/7/12 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 9/7/12 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 9/7/12 34,620 34,620 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.210% 9/7/12 21,025 21,025 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.210% 9/7/12 64,065 64,065 8 Texas GO TOB VRDO 0.200% 9/4/12 496,000 496,000 7 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.180% 9/7/12 19,600 19,600 7 University of South Florida Financing Corp. COP VRDO 0.180% 9/7/12 39,675 39,675 7 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.150% 9/7/12 6,800 6,800 7 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.160% 9/7/12 7,200 7,200 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.180% 9/7/12 18,800 18,800 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.180% 9/7/12 13,010 13,010 7 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.160% 9/7/12 6,100 6,100 7 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.190% 9/7/12 29,840 29,840 7 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 9/7/12 20,500 20,500 7 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.160% 9/7/12 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $3,754,380) Corporate Bonds (0.1%) Finance (0.1%) 4 Royal Bank of Canada (New York Branch) 0.597% 1/28/13 37,420 37,472 4 Royal Bank of Canada (New York Branch) 0.530% 1/8/13 75,000 75,067 General Electric Capital Corp. 2.800% 1/8/13 49,500 49,896 General Electric Capital Corp. 5.450% 1/15/13 19,475 19,827 Total Corporate Bonds (Cost $182,262) 25 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Taxable Municipal Bonds (0.4%) Taxable Municipal Bonds (0.4%) BlackRock Municipal Bond Trust TOB VRDO 0.290% 9/4/12 18,105 18,105 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.290% 9/4/12 9,660 9,660 BlackRock Municipal Income Trust TOB VRDO 0.290% 9/4/12 207,000 207,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.290% 9/4/12 21,850 21,850 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.290% 9/4/12 19,165 19,165 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.290% 9/4/12 19,875 19,875 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.290% 9/4/12 100,000 100,000 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.290% 9/4/12 12,910 12,910 BlackRock Strategic Municipal Trust TOB VRDO 0.290% 9/4/12 9,820 9,820 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.250% 9/7/12 13,000 13,000 8 Massachusetts Transportation Fund Revenue TOB VRDO 0.250% 9/7/12 13,100 13,100 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.250% 9/7/12 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Total Investments (99.8%) (Cost $114,567,894) Other Assets and Liabilities (0.2%) Other Assets 496,873 Liabilities (310,237) Net Assets (100%) 114,754,530 26 Prime Money Market Fund At August 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 114,744,804 Undistributed Net Investment Income — Accumulated Net Realized Gains 9,726 Net Assets Investor Shares—Net Assets Applicable to 90,194,361,339 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Institutional Shares—Net Assets Applicable to 24,539,810,565 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At August 31, 2012, the aggregate value of these securities was $18,564,118,000, representing 16.2% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $946,885,000, representing 0.8% of net assets. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Statement of Operations Year Ended August 31, 2012 ($000) Investment Income Income Interest 1 224,102 Total Income 224,102 Expenses The Vanguard Group—Note B Management and Administrative—Investor Shares 117,418 Management and Administrative—Institutional Shares 12,801 Marketing and Distribution—Investor Shares 26,606 Marketing and Distribution—Institutional Shares 6,684 Custodian Fees 1,912 Auditing Fees 28 Shareholders’ Reports—Investor Shares 926 Shareholders’ Reports—Institutional Shares 155 Trustees’ Fees and Expenses 122 Total Expenses 166,652 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $2,199,000. See accompanying Notes, which are an integral part of the Financial Statements. 28 Prime Money Market Fund Statement of Changes in Net Assets Year Ended August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 57,450 90,513 Realized Net Gain (Loss) 1,405 1,676 Net Increase (Decrease) in Net Assets Resulting from Operations 58,855 92,189 Distributions Net Investment Income Investor Shares (32,517) (55,253) Institutional Shares (24,933) (35,260) Realized Capital Gain Investor Shares — — Institutional Shares — — Total Distributions (57,450) (90,513) Capital Share Transactions Investor Shares (2,193,142) 3,718,120 Institutional Shares 2,803,343 2,631,581 Net Increase (Decrease) from Capital Share Transactions 610,201 6,349,701 Total Increase (Decrease) 611,606 6,351,377 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 29 Prime Money Market Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0004 .001 .001 .013 .035 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0004 .001 .001 .013 .035 Distributions Dividends from Net Investment Income (.0004) (.001) (.001) (.013) (.035) Distributions from Realized Capital Gains — Total Distributions (.0004) (.001) (.001) (.013) (.035) Net Asset Value, End of Period Total Return 1 0.04% 0.06% 0.08% 1.31% 3.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $90,212 $92,404 $88,684 $96,078 $92,483 Ratio of Total Expenses to Average Net Assets 0.16% 0.20% 0.23% 0.28% 2 0.23% Ratio of Net Investment Income to Average Net Assets 0.04% 0.06% 0.08% 1.25% 3.49% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 30 Prime Money Market Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .001 .002 .002 .015 .037 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .002 .002 .015 .037 Distributions Dividends from Net Investment Income (.001) (.002) (.002) (.015) (.037) Distributions from Realized Capital Gains — Total Distributions (.001) (.002) (.002) (.015) (.037) Net Asset Value, End of Period Total Return 0.11% 0.17% 0.22% 1.47% 3.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $24,543 $21,739 $19,107 $18,323 $13,844 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.09% 0.13% 1 0.08% Ratio of Net Investment Income to Average Net Assets 0.11% 0.17% 0.22% 1.40% 3.64% 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 31 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2012, the fund had contributed capital of $16,449,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 6.58% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. 32 Prime Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
